Title: To George Washington from George Clinton, 26 November 1790
From: Clinton, George
To: Washington, George



Sir
New York 26th November 1790

I have this Moment received a Letter from Captain Brant dated Nassau the 5th Instant—It contains Expressions of the warmest Friendship and Attachment, and a promise to visit me at this Place in June next &ca And gives the following Information which I begg Leave confidentially to communicate to your Excellency as I believe it would not be proper that my Correspondence with him should be publickly known; and if the Intelligence is true you will soon receive it through another Channel.
“By a Vessel just arived from Detroit we have the following Intelligence, That on the 23d Ultimo a Body of the Thousand Americans on Horseback being advanced of the Main Body in order to surprize the Maima’s Villages of whom the Indians were aware and laid in Ambush to receive them some Distance from the Place The Americans were warmly received and repulsed with considerable Loss. The Indians are One thousand strong and in high Spirits and we have every Reason to expect to hear of the Main Body being attacked.”
The Informant adds “This I have long expected would be the Cosequence as Govor St Clair when I was at Muskingam laid Claim to great Part of their Country at once, and the Business had it not been for that might in my Opinion have been amicably settled without the State incurring the Expence of an Indian War.”

Your Excellency will recollect that I mentioned to you on my Return from Fort-Stanwix last Summer that Brant entertained unfavourable Sentiments of the Management of the Treaty at Muskingam and was displeased with his Treatment at that Place—It is certain he is a Man of very considerable Information, Influence and Interprize, and in my humble Opinion his Friendship is worthy of Cultivation at some Expence. I have the Honor to be with the highest Respect Your Excellency’s Most Obedient Servant

Geo: Clinton

